

116 S3751 IS: Special Inspector General for Pandemic Recovery Expedited Hiring Authorities Act of 2020
U.S. Senate
2020-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3751IN THE SENATE OF THE UNITED STATESMay 18, 2020Mr. Grassley (for himself, Ms. Hassan, Mr. Crapo, Ms. Ernst, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the CARES Act to provide the Special Inspector General for Pandemic Recovery with additional personnel authorities, and for other purposes.1.Short titleThis Act may be cited as the Special Inspector General for Pandemic Recovery Expedited Hiring Authorities Act of 2020.2.Special Inspector General for Pandemic RecoverySection 4018(e) of the CARES Act (Public Law 116–136) is amended—(1)in paragraph (1)—(A)by striking The Special and inserting the following:(A)In generalSubject to subparagraph (B), the Special; and(B)by adding at the end the following:(B)Additional authorities(i)In generalSubject to clause (ii), the Special Inspector General may exercise any authority provided to the head of a temporary organization under section 3161 of title 5, United States Code, without regard to whether the Office of the Special Inspector General for Pandemic Recovery qualifies as a temporary organization under subsection (a) of that section.(ii)LimitationsWith respect to the exercise of authority under subsection (b) of section 3161 of title 5, United States Code, as permitted under clause (i) of this subparagraph—(I)the Special Inspector General may not make any appointment under that subsection on or after the later of—(aa)the date that is 180 days after the date of enactment of the Special Inspector General for Pandemic Recovery Expedited Hiring Authorities Act of 2020; or(bb)the date that is 180 days after the date on which the Special Inspector General is confirmed by the Senate;(II)paragraph (2) of that subsection (relating to periods of appointments) shall not apply; and(III)no period of an appointment made under that subsection may extend after the date on which the Office of the Special Inspector General for Pandemic Recovery terminates under subsection (h).; and(2)by adding at the end the following:(5)Reemployment of annuitants(A)In generalSubject to subparagraph (B), if an annuitant receiving an annuity from the Civil Service Retirement and Disability Fund becomes employed in a position in the Office of the Special Inspector General for Pandemic Recovery—(i)the annuity of that annuitant shall continue; and(ii)that reemployed annuitant shall not be considered to be an employee for the purposes of chapter 83 or 84 of title 5, United States Code.(B)LimitationsSubparagraph (A) shall apply to—(i)not more than 25 employees of the Office of the Special Inspector General for Pandemic Recovery at any particular time, as designated by the Special Inspector General; and(ii)pay periods beginning after the date of enactment of the Special Inspector General for Pandemic Recovery Expedited Hiring Authorities Act of 2020..